In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from an order of the Supreme *438Court, Queens County (Grays, J.), dated July 12, 2004, which denied the petition as academic.
Ordered that the order is reversed, on the law, with costs, and the petition is granted.
The petitioner’s application to confirm the arbitrator’s award was timely (see CPLR 7510) and the respondent failed to advance any of the statutory grounds for vacating or modifying the award (see CPLR 7511). Thus, the court should have granted the petition to confirm the arbitrator’s award, notwithstanding that the petitioner has already paid the amount awarded (see CPLR 7510; Matter of Ricciardi [Travelers Ins. Co.], 102 AD2d 871 [1984]; see also Matter of Aetna Cas. & Sur. Co. v Mantovani, 240 AD2d 566, 568-569 [1997]; Geneseo Police Benevolent Assn., Council 82, Am. Fedn. of State, County & Mun. Empls., AFL-CIO v Village of Geneseo, 91 AD2d 858 [1982], affd 59 NY2d 726 [1983]). Cozier, J.P, Luciano, Fisher and Covello, JJ., concur.